 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DELBERT RONDEL GARDNER,                        No. 2:17-cv-1921 JAM AC P
12                         Plaintiff,
13              v.                                      ORDER
14       CDCR, et al.,
15                         Defendants.
16

17             On September 29, 2018,1 plaintiff filed a motion for default judgment. ECF No. 42.

18   However, this civil rights action was closed on October 3, 2018, after the second amended

19   complaint was dismissed without leave to amend. ECF No. 40. Because the court did not order

20   the defendants to be served, no defendants are in default.

21             Accordingly, IT IS HEREBY ORDERED that the motion for default judgment (ECF No.

22   42) is denied.

23   DATED: October 18, 2018

24

25

26

27
     1
       Since plaintiff is a prisoner proceeding pro se, he is afforded the benefit of the prison mailbox
28   rule. Houston v. Lack, 487 U.S. 266, 276 (1988).
